DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al US-20140348276 A1 in view of Zhong et al US 20140064352 A1.
           As per claims 1 and 8 Pandey et al teaches a system (see figs.1-3), comprising: a filter (see figs. 2 and 3 element 202 or 302) configured to receive an input signal, the filter having a first tap, a second tap and a third tap and each first tap, second tap and third tap has a filter coefficient (see fig.3 element C0-Cn and para [0028] [0030] for… The adaptive filter 202 or 302 has N+1 filter coefficients, C.sub.0, C.sub.1, C.sub.2, .  . . , C.sub.N, and N+1 filter taps.  The filter coefficient update unit 216 is configured to update the filter coefficients.) and a data gate (see fig.3 element 322 or Sa0-San); and wherein  and to turn on or turn off at least one of the filter taps of the adaptive filter 302…Turning on or turning off a filter tap of the adaptive filter 302 is also referred to selection or deselection of the filter tap  and para [0033[ for… When the set of switches S.sub.A0, S.sub.B0, S.sub.C0, which controls the connection between the delay element 314-0 and the adder unit 320, is switched off, the delayed input signal from the delay element 314-0 is excluded from the output signal, y[n], of the adaptive filter 302.)  each being below a threshold, and wherein the second filter tap and the third filter tap are each next to the first filter tap (see para [0034] for…. If the value of a filter coefficient is below (i.e., smaller than) a certain threshold, the corresponding filter tap is turned off by switching off the corresponding set of switches.).
             However Pandey et al does not explicitly teach the filter coefficient as tap weight coefficient.
          Zhong et al teaches the filter coefficient as tap weight coefficient (see para [0026] for…. DFE adaptation may be reset to allow the DFE module 118 to adapt at the same time (using the same loop filter bandwidth) as the FFE module 110 to achieve a joint optimum solution.  For example, the signal comprising the tap weights C1-CM presented by the module 124and para [0038] for… an FFE Adaptation of the module 110 is generally based on the gradients of the tap weight coefficients).
            In view of the above having the system of Pandey and given the well-established teaching of Zhong, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention to implement the teaching of Zhong into Pandey so that the error signal EK obtained using the crossing sampling would cause the tap weight of the module 110 to converge on a setting that would minimize jitter, as taught by Zhong (see para [0039]).
       As per claims 2 and 14, Pandey and Zhong in combination would teach, wherein the filter is within an echo canceller in an Ethernet (see Pandley abstract and para [0020] for…. filter for echo cancellation are described…….. Examples of the serial communication device include, without being limited to, a Universal Serial Bus (USB) device, an Ethernet device) receiver (see Zhong abstract for… An apparatus including a receiver having a feed forward equalizer (FFE) coupled to a communication channel) so that the error signal EK obtained using the crossing sampling would cause the tap weight of the module 110 to converge on a setting that would minimize jitter, as taught by Zhong (see para [0039]).
       As per claim 3, Pandey and Zhong in combination would teach wherein the filter is within a decision feedback equalizer (see Zhong para [0018] for… The module 118 may be implemented as an adaptive decision feedback equalizer (DFE) in an Ethernet receiver so that the error signal EK obtained using the crossing sampling would cause the tap weight of the module 110 to converge on a setting that would minimize jitter, as taught by Zhong (see para [0039]).
       As per claims 4 and 12, Pandey and Zhong in combination would teach, wherein the threshold is based at least in part on a signal to noise ratio of an Ethernet receiver so that the error signal EK obtained using the crossing sampling would cause the tap weight of the module 110 to converge on a setting that would minimize jitter, as taught by Zhong (see para [0039]).
       As per claims 6 and 13, Pandey and Zhong in combination would teach, wherein the threshold is based at least in part on a channel length of an Ethernet system so that the error signal EK obtained using the crossing sampling would cause the tap weight of the module 110 to converge on a setting that would minimize jitter, as taught by Zhong (see para [0039]).
       As per claim 7, Pandey and Zhong in combination would teach, wherein the data gate is configured to shut down the first filter tap by zeroing (see Pandey para [0033] for… nd S.sub.i represents the switching status of the corresponding switch set.  S.sub.i is equal to zero if the corresponding switch set is switched off) the weighting coefficient of the first filter tap so that the error signal EK obtained using the crossing sampling would cause the tap weight of the module 110 to converge on a setting that would minimize jitter, as taught by Zhong (see para [0039]).
 The module 120 may be implemented as a baud-rate clock and data recovery (CDR) module) the weighting coefficient of the first filter tap   so that the error signal EK obtained using the crossing sampling would cause the tap weight of the module 110 to converge on a setting that would minimize jitter, as taught by Zhong (see para [0039]).
       As per claim 10, Pandey and Zhong in combination would teach further comprising: shutting down the first filter tap by data gating (see Zhong para [0018] for… The module 120 may be implemented as a baud-rate clock and data recovery (CDR) module) the weighting coefficient of the first filter tap so that the error signal EK obtained using the crossing sampling would cause the tap weight of the module 110 to converge on a setting that would minimize jitter, as taught by Zhong (see para [0039]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandey et al US-20140348276 A1.
As per claim 15, Pandey et al teaches a method, comprising: determining a mean square error (MSE) (see fig.2 element 208 and para [0028] for….. In an 
embodiment, the monitoring module 208 calculates a mean square error (MSE) of the echo cancelation error) for a signal in an Ethernet (see para [0020] for…… Examples of the serial communication device include, without being limited to, a Universal Serial Bus (USB) device, an Ethernet device) receiver; comparing the MSE to a target MSE (see para [0036] for… The filter control unit 304 monitors the mean square error (MSE) of the echo cancelation error, e(n), at step 406 and checks whether or not the mean square error (MSE) of the echo cancelation error, e(n), is outside a predefined range, at step 408.  If the mean square error (MSE) of the echo cancelation error, e(n), falls outside the predefined range); changing a threshold for shutting down a filter tap responsive to the MSE being above or below the target MSE and an error value (see para [0031-0034] for… and to turn on or turn off at least one of the filter taps of the adaptive filter 302…Turning on or turning off a filter tap of the adaptive filter 302 is also referred to selection or deselection of the filter tap  and para [0033[ for… When the set of switches S.sub.A0, S.sub.B0, S.sub.C0, which controls the connection between the delay element 314-0 and the adder unit 320, is switched off, the delayed input signal from the delay element 314-0 is excluded from the output signal, y[n], of the adaptive filter 302.) ; and setting the threshold for shutting down the filter tap responsive to the MSE being above the target MSE minus the error value or below the target MSE plus the error value (see para [0034] for….. If the value of a filter coefficient is below (i.e., smaller than) a certain threshold, the corresponding filter tap is turned off by switching off the corresponding set of switches.  If the value of a filter coefficient is above a certain threshold, the corresponding filter tap is kept on by switching on the corresponding set of switches).
       As per claim 16, Pandey inherently teaches wherein the target MSE is based at least in part on a target signal to noise ratio of the Ethernet receiver(see Pandley abstract and para [0020] for…. filter for echo cancellation are described…….. Examples of the serial communication device include, without being limited to, a Universal Serial Bus (USB) device, an Ethernet device).  
       As per claim 17, Pandey inherently teaches wherein the target MSE is based at least in part on a channel length of an Ethernet system.  
       As per claim 18, Pandey inherently teaches, further comprising: monitoring the MSE of the signal; and turning on all filter taps responsive to the MSE of the signal rising above an MSE threshold (see para [0034] for….. If the value of a filter coefficient is above a certain threshold, the corresponding filter tap is kept on by switching on the corresponding set of switches).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al US-20140348276 A1 in view of Zhong et al US 20140064352 A1.
          As per claims 19, Pandey et al teaches all the features of the claimed invention including: shutting down the filter tap by data gating a filter coefficient of the filter tap (see para [0034] for…. If the value of a filter coefficient is below (i.e., smaller than) a certain threshold, the corresponding filter tap is turned off by switching off the corresponding set of switches.)
     However Pandey et al does not explicitly teach shutting down the filter tap by data gating a weighting coefficient of the filter tap.
          Zhong et al teaches the filter coefficient as tap weight coefficient (see para [0026] for…. DFE adaptation may be reset to allow the DFE module 118 to adapt at the same time (using the same loop filter bandwidth) as the FFE module 110 to achieve a joint optimum solution.  For example, the signal comprising the tap weights C1-CM presented by the module 124and para [0038] for… an FFE Adaptation of the module 110 is generally based on the gradients of the tap weight coefficients).
            In view of the above having the system of Pandey and given the well-established teaching of Zhong, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention to implement the teaching of Zhong into Pandey so that the error signal EK obtained using the crossing sampling would cause the tap weight of the module 110 to converge on a setting that would minimize jitter, as taught by Zhong (see para [0039]).
         As per claims 20 Pandey et al teaches all the features of the claimed invention including: shutting down the filter tap by data gating a filter coefficient of the filter tap (see para [0034] for…. If the value of a filter coefficient is below (i.e., smaller than) a certain threshold, the corresponding filter tap is turned off by switching off the corresponding set of switches.)
     However Pandey et al does not explicitly teach shutting down the filter tap by data gating a weighting coefficient of the filter tap.
          Zhong et al teaches the filter coefficient as tap weight coefficient (see para [0026] for…. DFE adaptation may be reset to allow the DFE module 118 to adapt at the same time (using the same loop filter bandwidth) as the FFE module 110 to achieve a joint optimum solution.  For example, the signal comprising the tap weights C1-CM presented by the module 124and para [0038] for… an FFE Adaptation of the module 110 is generally based on the gradients of the tap weight coefficients). Furthermore implementing such teaching to perform the claimed subject matter “wherein the filter tap is a first filter tap, and wherein the first filter tap is shut down based on a weighting coefficient of the first filter tap and a weighting coefficient of a second filter tap being below the threshold, wherein the second filter tap is adjacent to the first filter tap”, would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention to implement the teaching of Zhong into Pandey so that the error signal EK obtained using the crossing sampling would cause the tap weight of the module 110 to converge on a setting that would minimize jitter, as taught by Zhong (see para [0039]).

Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  wherein the data gate is configured to shut down the first filter tap responsive to the weighting coefficients of a fourth filter tap and a fifth filter tap each being below the threshold, wherein the fourth filter tap is next to the second filter tap, and the fifth filter tap is next to the third filter tap. 
    Shutting down the first filter tap based on the weighting coefficient of a third filter tap adjacent to the first filter tap being below the threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210218604 or US 20200092053 or 20030072059.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633